                  Case 2:19-cv-08674-JAK Document 20 Filed 04/06/20 Page 1 of 7 Page ID #:964




                  1    William E. Weinberger SBN 102581
                       Nadine Shu Rong Tan SBN 307517
                  2    PARKER, MILLIKEN, CLARK,
                          O’HARA & SAMUELIAN, A Prof. Corp.
                  3    555 S. Flower St., 30th Floor
                       Los Angeles, California 90071-2440
                  4    Telephone: (213) 683-6500
                       Facsimile: (213) 683-6669
                  5    wweinberger@pmcos.com
                  6    Attorney for Appellee Majestic Air and
                       Hiongbo Cue, Special Administrator of Estate
                  7    of Deceased Appellee Tessie Cue
                  8                               UNITED STATES DISTRICT COURT
                  9                          CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11   In re:                                     Case No. 2:19-cv-08674-JAK
                                                                  [Ctrm. 10B; Hon. John A. Kronstadt]
                  12   MAJESTIC AIR,
                                                                  [On Appeal from the U.S. Bankruptcy Ct.
                  13                    Debtor.                   (C.D.Cal.) Case No. 1:16-bk-11538-GM;
                                                                  Adversary Case No. 1:18-ap-01133-GM]
                  14
                       LUFTHANSA TECHNIK                          MEMORANDUM OF POINTS AND
                  15   PHILIPPINES, INC., a joint venture,        AUTHORITIES IN SUPPORT OF
                                                                  MOTION BY HIONGBO CUE, SPECIAL
                  16                    Appellant.                ADMINISTRATOR OF ESTATE OF
                                                                  DECEASED APPELLEE TESSIE CUE,
                  17            v.                                FOR SUBSTITUTION OF PARTY
                                                                  PURSUANT TO FRCP 25, FRBP 7025,
                  18   MAJESTIC AIR, a California                 AND FRBP 8013
                       corporation; TESSIE CUE, an
                  19   individual,                               [Filed Concurrently with Notice of Motion;
                                                                 Declarations of Hiongbo Cue and William
                  20                    Appellees.               E. Weinberger; [Proposed] Order]
                  21                                              Date:      July 13, 2020
                                                                  Time:      8:30 a.m.
                  22                                              Ctrm:      10B
                  23
                       I.       INTRODUCTION
                  24
                                By this motion for substitution of party, Hiongbo Cue (“Mr. Cue”), as
                  25
                       Special Administrator of the estate of Tessie Cue (“Ms. Cue”), and upon his
                  26
                       anticipated appointment as executor of that estate on or about July 31, 2020, seeks
                  27
                       to substitute in as appellee for Ms. Cue. As explained below, Rule 25 of the
PARKER MILLIKEN
CLARK O’HARA &
                  28
  SAMUELIAN, A
 PROFESSIONAL
 CORPORATION           4818-9774-8407
                             MEMO OF POINTS AND AUTHORITIES RE MOTION FOR SUBSTITUTION OF PARTY
                  Case 2:19-cv-08674-JAK Document 20 Filed 04/06/20 Page 2 of 7 Page ID #:965




                  1    Federal Rules of Civil Procedure, made applicable to this Court by Rule 7025 of the
                  2    Federal Rules of Bankruptcy Procedure, supports an order substituting him as the
                  3    representative of Ms. Cue’s estate. The motion should be granted.
                  4    II.     Procedural Background
                  5            This appeal by appellant Lufthansa Technik Philippines, Inc. (“LTP”), filed
                  6    October 8, 2019, is from an order entered in the Bankruptcy Court adversary
                  7    proceeding, in which the Bankruptcy Court sustained the objection by appellees
                  8    Majestic Air (“Majestic”) and Ms. Cue to the portion of LTP’s proof of claim that
                  9    sought recovery for the value of aircraft parts consigned and delivered to Majestic.
                  10   [ECF No. 6 (LTP’s Amended Notice of Appeal and Statement of Election).]
                  11           After the notice of appeal was filed, appellee Ms. Cue died testate, on
                  12   January 24, 2020. A true and correct copy of the Notice and Suggestion of Death
                  13   of Party [ECF No. 17], filed February 4, 2020 by Majestic, is attached as Exhibit 1
                  14   to the concurrently filed Declaration of Hiongbo Cue.
                  15   III.    As personal representative of Tessie Cue’s estate, Hiongbo Cue is
                  16           entitled to be substituted in as appellee in this appeal.
                  17           Ms. Cue’s objection to the aircraft parts-related portion of LTP’s proof of
                  18   claim, as pleaded in the adversary proceeding, survives her death. Whether a claim
                  19   survives after death is governed by state law for claims arising under state law and
                  20   governed by federal law with regard to claims under federal law. In re Eads, 135
                  21   B.R. 380, 385 (Bankr. E.D.Cal. 1991). Ms. Cue filed an objection to LTP’s proof
                  22   of claim as a creditor of Majestic. 11 U.S.C. § 502(a). Her proof of claim seeks
                  23   recovery from Majestic for amounts she incurred in paying for Majestic’s defense
                  24   in and settling a case filed by Ansett Aircraft Spares & Services, Inc. against
                  25   Majestic and Ms. Cue. (Decl. of William E. Weinberger ¶ 2 & Exh. 1.) That claim
                  26   is based upon state law. E.g., Western Steamship Lines, Inc. v. San Pedro
                  27   Peninsula Hospital, 8 Cal.4th 100, 107-10 (1994). Likewise, the objections to
PARKER MILLIKEN
CLARK O’HARA &
                  28   ///
  SAMUELIAN, A
 PROFESSIONAL
 CORPORATION
                                                                 –2–
                              MEMO OF POINTS AND AUTHORITIES RE MOTION FOR SUBSTITUTION OF PARTY
                  Case 2:19-cv-08674-JAK Document 20 Filed 04/06/20 Page 3 of 7 Page ID #:966




                  1    LTP’s proof of claim are based upon state law, in particular, res judicata.
                  2    (Appellee’s Opening Brief at 11-29 [ECF 14] at 11-29.)
                  3           Under California law, “Except as otherwise provided by statute, a cause of
                  4    action for or against a person is not lost by reason of the person’s death, but
                  5    survives subject to the applicable limitations period.” Cal. Code Civ. Proc.
                  6    § 377.20. To the extent that, as an objection to a proof of claim pursuant to section
                  7    502(a) of the Bankruptcy Code, survival of the objection is governed by federal
                  8    law, the result is no different; the claim survives. See In re Eads, 135 B.R. at 395-
                  9    86 (under federal common law, causes of action based on “remedial statutes”
                  10   survive death; modern trend favors survival).
                  11          On March 27, 2020, an Order Appointing Special Administrator (“Special
                  12   Administrator Order”) was issued by and filed in the Superior Court of California,
                  13   County of Los Angeles, appointing Mr. Cue as Special Administrator of the estate
                  14   of Ms. Cue, with limited powers. Those powers include “the authority to act on
                  15   behalf of the decedent’s interest in the following Court proceedings: [¶] In re
                  16   Majestic Air, Inc.; Majestic Air, Tessie Cue v. Lufthansa Technik Philippines,
                  17   United States District Court (C.D. California) Case No. 2:19-cv-08674-JAK.” A
                  18   true and correct copy of this Order is attached as Exhibit 3 to the Declaration of
                  19   William E. Weinberger.
                  20          This Order was entered based upon an ex parte Petition filed on March 25,
                  21   2020, on behalf of Mr. Cue. Mr. Cue filed the ex parte Petition after a March 20,
                  22   2020 hearing on his Petition for Probate of Will and Letters Testamentary (“Probate
                  23   Petition”), which had been filed on February 19, 2020, and which requests that he
                  24   be appointed as executor of Ms. Cue’s estate, was continued by the Los Angeles
                  25   Superior Court to May 8, 2020, as a result of the disruption of court operations due
                  26   to the COVID-19 pandemic. (Weinberger Decl. ¶ 3.)
                  27   ///
PARKER MILLIKEN
CLARK O’HARA &
                  28   ///
  SAMUELIAN, A
 PROFESSIONAL
 CORPORATION
                                                                –3–
                             MEMO OF POINTS AND AUTHORITIES RE MOTION FOR SUBSTITUTION OF PARTY
                  Case 2:19-cv-08674-JAK Document 20 Filed 04/06/20 Page 4 of 7 Page ID #:967




                  1          The Calendar Notes regarding the Probate Petition, issued before the
                  2    March 20, 2020 hearing date, recommended approval. (Weinberger Decl. ¶ 4 &
                  3    Exh. 2.)
                  4          At the same time that the L.A. Superior Court issued the Special
                  5    Administrator Order, it further continued the hearing on the Probate Petition to
                  6    July 31, 2020. (Weinberger Decl. ¶ 6.) The Superior Court also issued Letters of
                  7    Special Administration, confirming Mr. Cue’s powers as Special Administrator of
                  8    his late wife’s estate. (Weinberger Decl. ¶ 7 & Exh. 4.)
                  9          In his capacity as Special Administrator of the estate of Tessie Cue and in
                  10   accordance with the authority granted him by the Special Administrator Order, Mr.
                  11   Cue seeks to be substituted in as appellee in this appeal. A motion to substitute him
                  12   as appellee is authorized by Rule 25(a) of the Federal Rules of Civil Procedure,
                  13   which provides: “A motion for substitution may be made by any party or by the
                  14   decedent’s successor or representative.” El Bey v. Accredited Home Lenders Inc.,
                  15   Case No. CV 17-02237 KJM CKD (PS), 2018 WL2199966, at *1 (E.D. Cal. May
                  16   14, 2018) (“motion for substitution may be filed by the appointed executor or
                  17   administrator of plaintiff’s estate”) (citation omitted).
                  18         Rule 7025 of the Federal Rules of Bankruptcy Procedure makes Rule 25(a)
                  19   applicable to adversary proceedings, such as the proceeding from which this appeal
                  20   was taken.1
                  21         As Special Administrator, Mr. Cue is the representative of Ms. Cue’s estate,
                  22   authorized by the L.A. Superior Court’s Order to proceed on behalf of the estate in
                  23   this appeal, once this Court has granted the motion for substitution. Miller v
                  24   Campbell, Warburton, Fitzsimmons, Smith, Mendel & Pastore, 162 Cal.App.4th
                  25
                  26
                       1
                  27
                        Additionally, this motion is made pursuant to Rule 8013 of the Federal Rules of
                       Bankruptcy Procedure, which governs motions filed in appeals from the bankruptcy
PARKER MILLIKEN
                  28
                       court to the district court.
CLARK O’HARA &
  SAMUELIAN, A
 PROFESSIONAL
 CORPORATION
                                                                 –4–
                            MEMO OF POINTS AND AUTHORITIES RE MOTION FOR SUBSTITUTION OF PARTY
                  Case 2:19-cv-08674-JAK Document 20 Filed 04/06/20 Page 5 of 7 Page ID #:968




                  1    1331, 1340 & fn.2 (2008) (“‘personal representative’ is the person or firm
                  2    appointed by the probate court to administer the probate of a decedent's estate”);
                  3    see Cal. Prob. Code § 9820; Cal. Prob. Code § 8545 (“court may grant a special
                  4    administrator the same powers, duties, and obligations as a general personal
                  5    representative where to do so appears proper”).
                  6           Mr. Cue further requests that, upon his subsequent appointment by the L.A.
                  7    Superior Court as executor of the estate of Tessie Cue, he be authorized to
                  8    substitute in as appellee in that capacity. After the July 31, 2020 hearing on the
                  9    Probate Petition, Mr. Cue will submit a conformed copy of the Order so appointing
                  10   him with this Court. In the unlikely event that the L.A. Superior Court does not
                  11   grant the Probate Petition and appoint Mr. Cue as executor, Mr. Cue will submit
                  12   that order with this Court, and then suggest that the Court issue an order to show
                  13   cause regarding representation of the interests of the estate of Tessie Cue in
                  14   the appeal.
                  15   IV.    Conclusion
                  16          For the reasons explained above, the motion of Hiongbo Cue for an order
                  17   substituting him, in his capacity as Special Administrator of the estate of Tessie
                  18   Cue, as appellee in this appeal, and, upon subsequent entry of an order by the L.A.
                  19   Superior Court appointing him as executor of the estate of Tessie Cue, substituting
                  20   him as appellee in that capacity, should be granted.
                  21   DATED: April 6, 2020                   Respectfully submitted,
                  22                                          PARKER, MILLIKEN, CLARK, O'HARA
                                                              & SAMUELIAN, A Prof. Corp.
                  23
                  24                                          By: /s/ Nadine Shu Rong Tan
                                                                 William E. Weinberger
                  25                                             Nadine Shu Rong Tan
                                                                 Attorney for Appellee Majestic Air and
                  26                                             Hiongbo Cue, Special Administrator of
                                                                 Estate of Deceased Appellee Tessie Cue
                  27
PARKER MILLIKEN
CLARK O’HARA &
                  28
  SAMUELIAN, A
 PROFESSIONAL
 CORPORATION
                                                                –5–
                             MEMO OF POINTS AND AUTHORITIES RE MOTION FOR SUBSTITUTION OF PARTY
                  Case 2:19-cv-08674-JAK Document 20 Filed 04/06/20 Page 6 of 7 Page ID #:969




                  1       CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMIT,
                  2      TYPEFACE REQUIREMENTS, AND TYPE-STYLE REQUIREMENTS
                  3      1. This document complies with the type-volume limit of Fed. R. Bankr. P.
                  4         8015(a)(7)(B) because, excluding the accompanying documents authorized
                  5         by Fed. R. Bankr. P. 8015(a)(2)(C), this document contains 1270 words.
                  6      2. This document complies with the typeface requirements of Fed. R. Bankr. P.
                  7         8015(a)(5) and the type-style requirements of Fed. R. Bankr. P. 8015(a)(6)
                  8         because this document has been prepared in a proportionally spaced typeface
                  9         using Microsoft Word 2015 in size 14 Times New Roman font.
                  10
                  11
                  12         /s/ Nadine Shu Rong Tan
                  13         Signature
                  14
                  15
                  16        April 6, 2020__________
                  17        Date
                  18
                  19        Print name of person signing certificate of compliance:
                  20
                  21        Nadine Shu Rong Tan, Esq.
                  22
                  23
                  24
                  25
                  26
                  27
PARKER MILLIKEN
CLARK O’HARA &
                  28
  SAMUELIAN, A
 PROFESSIONAL
 CORPORATION
                                                             –6–
                           MEMO OF POINTS AND AUTHORITIES RE MOTION FOR SUBSTITUTION OF PARTY
Case 2:19-cv-08674-JAK Document 20 Filed 04/06/20 Page 7 of 7 Page ID #:970



 1                                         CERTIFICATE OF SERVICE
 2                                              In re: Majestic Air, Inc.
                                    Lufthansa Technik Philippines, Inc., Appellant
 3                                    v Majestic Air, Inc., Tessie Cute, Appellees
                          USDC – (Western Division – Los Angeles) Case No. 2:19-cv-08674-JAK
 4

 5               I hereby certify that on April 6, 2020, I served the following document(s) entitled:

 6               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                 MOTION BY HIONGBO CUE, SPECIAL ADMINISTRATOR OF ESTATE OF
 7               DECEASED APPELLEE TESSIE CUE, FOR SUBSTITUTION OF PARTY
                 PURSUANT TO FRCP 25, FRBP 7025, AND FRBP 8013
 8

 9   which was electronically transmitted to the Clerk of the Court using CM/ECF System which will

10   send a Notice of Electronic Filing to the following CM/ECF registrants:

11                    •        Dawn M. Coulson
                               dcoulson@eppscoulson.com; cmadero@eppscoulson.com;
12                             rjenkins@eppscoulson.com; clerk@eppscoulson.com

13                    •        Gabriel Michael Courey
                               gcourey@eppscoulson.com
14                    •        Scott D. Cunningham
                               scunningham@condonlaw.com; epatmore@condonlaw.com
15
                      •        Stella Anne Havkin
16                             stella@havkinandshrago.com; havkinlaw@earthlink.net

17                    •        Andrew C. Johnson
                               ajohnson@condonlaw.com; chunt@condonlaw.com
18                    •        William E. Weinberger
                               wweinberger@pmcos.com
19
                      •        Nadine Shu Rong Tan
20                             ntan@pmcos.com; jknowles@pmcos.com; mbyrnes@pmcos.com

21               I declare that I am employed in the office of a member of the bar of this court at whose
22   direction the service was made.
23               Executed on April 6, 2020, at Los Angeles, California.
24
                                                             /s/ Nadine Shu Rong Tan
25                                                     Nadine Shu Rong Tan
     4815-3357-6889
26

27

28

                                             CERTIFICATE OF SERVICE
